Rich, J.:
This is an appeal from an order denying defendant’s motion for an order framing issues to be tried by a jury in an action brought for a divorce on the ground of adultery. The defendant has answered, denying the allegation of adultery, and was entitled to the order. (Code Civ. Proc. § 1757, subd. 1.) The order of the Special Term must, therefore, be reversed and the motion granted: Woodward, Jenks, Hooker and Miller, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.